                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     GREEN BAY DIVISION


STEPHANIE O’DRISCOLL, individually,
and as representative of a Class of
Participants and Beneficiaries, on Behalf
of the Plexus Corp. 401(k) Retirement Plan,

                 Plaintiff,                                         Case No. 20-cv-1065

        v.                                                          CLASS ACTION COMPLAINT
                                                                    FOR CLAIMS UNDER
PLEXUS CORP.,                                                       29 U.S.C. § 1132(a)(2)

        and

THE BOARD OF DIRECTORS OF
PLEXUS CORP.,

        and

JOHN DOES 1-30,

                 Defendants


                                               COMPLAINT


        COMES NOW Plaintiff, Stephanie O’Driscoll, individually and as representative of a

Class of Participants and Beneficiaries on behalf of the Plexus Corp. 401(k) Retirement Plan (the

“Plan”),1 by her counsel, WALCHESKE & LUZI, LLC, as and for a claim against Defendants,

alleges and asserts to the best of her knowledge, information and belief, formed after an inquiry

reasonable under the circumstances, the following:




1
          The Plan is a legal entity that can sue and be sued. 29 U.S.C. § 1132(d)(1). However, in a breach of
fiduciary duty action such as this, the Plan is not a party. Rather pursuant to 29 U.S.C. § 1109(a), and the law
interpreting it, the relief requested in this action is for the benefit of the Plan and its participants.



          Case 1:20-cv-01065-WCG Filed 07/14/20 Page 1 of 37 Document 1
                                            INTRODUCTION

       1.      The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).2

       2.      The law is settled that ERISA fiduciaries have a duty to evaluate fees and

expenses when selecting investments as well as a continuing duty to monitor fees and expenses

of selected investments and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828

(2015); 29 U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of

administering the plan;” 29 C.F.R. § 2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate

consideration to those facts and circumstances” that “are relevant to the particular investment.”)

It is for good reason that ERISA requires fiduciaries to be cost-conscious:

               Expenses, such as management or administrative fees, can sometimes
               significantly reduce the value of an account in a defined-contribution
               plan.” Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and
               by depriving the participant of the prospective value of funds that would
               have continued to grow if not taken out in fees.

Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

       3.      Defendants, Plexus Corp. (“Plexus”), the Board of Defendants of Plexus Corp.

(“Board Defendants”), and John Does 1-30 (collectively, “Defendants”), are ERISA fiduciaries

as they exercise discretionary authority or discretionary control over the 401(k) defined

contribution pension plan – known as the Plexus Corp. 401(k) Retirement Plan (“The Plan”) –

that it sponsors and provides to its employees.

       4.      Plaintiff alleges that during the Class Period (July 14, 2014 through the date of

judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29 U.S.C.

§ 1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other
2
       Unless indicated otherwise, cited and quoted cases are omitted.



         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 2 of 37 Document 1
participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably

high fees for recordkeeping; (2) failing to objectively and adequately review the Plan’s

investment portfolio with due care to ensure that each investment option was prudent, in terms of

cost; and (3) maintaining certain funds in the Plan despite the availability of identical or similar

investment options with lower costs, and/or better performance histories.

        5.      In addition, for mutual fund share classes available within the Plan, the same

issuer offered a different share class from that selected by the Plan that charged lower fees, and

consistently achieved higher returns. Defendants, however, inexplicably failed to select these

lower fee-charging and better-return producing share classes. The Plan also generally chose more

costly “actively managed funds” rather than “index funds” that offered equal or better

performance as substantially lower cost. Additionally, the administrative fees charged to Plan

participants were consistently greater than the fees of most comparable 401(k) plans, when fees

are calculated as cost per participant.

        6.      These investment options and unreasonable fees cannot be justified. Defendants’

failure to monitor and improve investment options confirms more than simply sloppy business

practice. Defendants’ failures breached the fiduciary duties they owed to Plaintiff, Plan

participants and beneficiaries. Prudent fiduciaries of 401(k) plans continuously monitor

administrative fees against applicable benchmarks and peer groups to identify unreasonable and

unjustifiable fees.

        7.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C. §

1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. § 1109(a) to make good to the Plan

all losses resulting from their breaches of fiduciary duty. Plaintiff also brings party in interest




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 3 of 37 Document 1
prohibited transaction claims based on dealings between the Defendants and the investment

advisor/consultant to the Plan.

                                  JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C. §

1331 and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. § 1001 et seq.

       9.      This Court has personal jurisdiction over Defendants because they transact

business in this District, reside in this District, and have significant contacts with this District,

and because ERISA provides for nationwide service of process.

       10.     Venue is appropriate in this district because the Defendants and Plaintiff may be

found in this judicial district within the meaning of 29 U.S.C. § 1132(e)(2).

       11.     In conformity with 29 U.S.C. §1132(h), Plaintiff served the original Complaint by

certified mail on the Secretary of Labor and the Secretary of the Treasury.

                                            PARTIES

       12.     Plaintiff, Stephanie O’Driscoll, is a resident of the State of Wisconsin and

currently resides in Oshkosh, Wisconsin, and during the Class Period, was a participant in the

Plan under 29 U.S.C. § 1002(7).

       13.     Plaintiff has standing to bring this action on behalf of the Plan because she

participated in the Plan and was injured by Defendants’ unlawful conduct. Plaintiff is entitled to

receive benefits in the amount of the difference between the value of his account as of the time

her account was distributed, and what her account is or would have been worth, but for

Defendants’ breaches of fiduciary duty as described within this Complaint.




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 4 of 37 Document 1
       14.     The named Plaintiff and all participants in the Plan suffered financial harm as a

result of the imprudent or unreasonable investment and fee options in the Plan. Defendants’

selection and retention of these options resulted in higher administrative fees than the Plan and

its participants and beneficiaries should have paid, as well as poorer net investment performance,

had Defendants satisfied their fiduciary obligations. All participants and the Plan continue to be

harmed by the ongoing inclusion of these investment options.

       15.     Plexus Corp. (“Plexus”) is a company with its principal headquarters located at

One Plexus Way, Neenah, Wisconsin 54957. In this Complaint, “Plexus” refers to the named

defendant and all parent, subsidiary, related, predecessor, and successor entities to which these

allegations pertain.

       16.     Plexus partners with companies around the world to transform concepts into

branded products and deliver them to the market. Plexus has over 19,000 team members who

work on complex product challenges in the electronics manufacturing industry.3

       17.     Plexus is both the Plan sponsor and the Plan Administrator of the Plexus Corp.

401(k) and Retirement Plan.

       18.     As the Plan Administrator, Plexus is a fiduciary with day-to-day administration

and operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and responsibility for

the control, management, and administration of the Plan in accord with 29 U.S.C. § 1102(a).

Plexus has exclusive responsibility and complete discretionary authority to control the operation,

management, and administration of the Plan, with all powers necessary to properly carry out

such responsibilities.

       19.     During the Class Period, Plexus acted through its officers, including the Board

Defendants, and their members (John Does 1-10) to perform Plan-related fiduciary functions in
3
       https://www.plexus.com/en-us/about



         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 5 of 37 Document 1
the course and scope of their business. For these reasons, Plexus is a fiduciary of the Plan, within

the meaning of 29 U.S.C. § 1002(21)(A).

       20.     Plexus in its Plan Administrator capacity, as well as individuals who carried out

Plan functions (John Does 11-20), are collectively referred to herein as the “Plan Administrator

Defendants.”

       21.     To the extent that there are additional officers and employees of Plexus who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe”

Defendants 21-30 include, but are not limited to, Plexus officers and employees who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

during the Class Period.

       22.     The Plan is a “defined contribution” pension plan under 29 U.S.C. § 1102(2)(A)

and 1002(34), meaning that Plexus’s contribution to the payment of Plan costs is guaranteed but

the pension benefits are not. In a defined contribution plan, the value of participants’ investments

is “determined by the market performance of employee and employer contributions, less

expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low or to

closely monitor the Plan to ensure every investment remains prudent, because all risks related to

high fees and poorly-performing investments are borne by the participants.

       23.     The Plan has over $400,000,000 in assets entrusted to the care of the Plan’s

fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that were

charged against participants’ investments. Defendants, however, did not try to reduce the Plan’s




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 6 of 37 Document 1
expenses or exercise appropriate judgment to monitor each investment option to ensure it was a

prudent choice.

                              ERISA’S FIDUCIARY STANDARDS

       24.       ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. § 1104(a)(1) provides in relevant part:

                 [A] fiduciary shall discharge his duties with respect to a plan solely in the
                 interest of the participants and beneficiaries and –

                        (A) for the exclusive purpose of:

                                (i) providing benefits to participants and their beneficiaries;
                                and
                                (ii) defraying reasonable expenses of administering the
                                plan; [and]

                        (B) with the care, skill, prudence, and diligence under the
                        circumstances then prevailing that a prudent man acting in a like
                        capacity and familiar with such matters would use in the conduct
                        of an enterprise of like character and with like aims.

       25.       With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides in

relevant part:

                 [T]he assets of a plan shall never inure to the benefit of any employer and
                 shall be held for the exclusive purposes of providing benefits to
                 participants in the plan and their beneficiaries and defraying reasonable
                 expenses of administering the plan.

       26.       29 U.S.C. § 1109 provides in relevant part:

                 Any person who is a fiduciary with respect to a plan who breaches any of
                 the responsibilities, obligations, or duties imposed upon fiduciaries by this
                 subchapter shall be personally liable to make good to such plan any losses
                 to the plan resulting from each such breach, and to restore to such plan any
                 profits of such fiduciary which have been made through use of assets of
                 the plan by the fiduciary, and shall be subject to such other equitable or
                 remedial relief as the court may deem appropriate, including removal of
                 such fiduciary.




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 7 of 37 Document 1
       27.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the plan, and not for the benefit of third parties including

service providers to the plan such as recordkeepers and those who provide investment products.

Fiduciaries must ensure that the amount of fees paid to those service providers is no more than

reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1)

(plan assets “shall be held for the exclusive purposes of providing benefits to participants in the

plan and their beneficiaries and defraying reasonable expenses of administering the plan”).

       28.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings

Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir.

1984) (fiduciaries must use “the appropriate methods to investigate the merits” of plan

investments). Fiduciaries must “initially determine, and continue to monitor, the prudence of

each investment option available to plan participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d

410, 423 (4th Cir. 2007); (emphasis original); 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-

04A; DOL Adv. Opinion 88-16A. Thus, a defined contribution plan fiduciary cannot “insulate

itself from liability by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility for choosing

among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a

continuing duty to monitor investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at

1828-29.




           Case 1:20-cv-01065-WCG Filed 07/14/20 Page 8 of 37 Document 1
       29.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act § 7.

       30.     29 U.S.C. § 1132(a)(2) authorizes plan participants to bring a civil action for

appropriate relief under 29 U.S.C. § 1109.

                                             THE PLAN

       31.     Started on January 1, 1997, the Plan has had more than 5,000 participants and

assets around $300,000,000 since the year 2014. At the end of the year 2019, the Plan had

approximately 5,290 participants and approximately $418,821,782 in assets. At different times,

the Plan offered numerous investment choices to its participants, including 24 active mutual

funds (including 12 target date funds), three indexed mutual funds, and one stable value fund.

       32.     At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management. The excessive fees led to lower net returns

than participants enjoyed in comparable 401(k) plans.

       33.     During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiff and all other Plan participants, by: (1) failing to objectively and adequately review the

Plan’s investment portfolio with due care to ensure that each investment option was prudent, in

terms of cost, and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories. Defendants also

failed to use the lowest cost share class for many of the mutual funds within the Plan.




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 9 of 37 Document 1
        34.   Defendants’ mismanagement of the Plan, to the detriment of Plan participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. §

1104.

        A.    Excessive Plan Expenses

        35.   There are commercially available programs commonly used by financial advisors

and plan fiduciaries to analyze plans’ performance, comparative costs and other key indicators.

        36.    The commercially available programs obtained information from a combination

of public sources such as the IRS, DOL and SEC, and are believed to be accurate during the

Class period. However, many plans change options over the class period and the underlying

information submitted to the federal government, in the 5500 Form, is often incomplete or

contains errors. Nevertheless, the information obtained in these programs validates that

Defendants engaged in fiduciary breaches.

        37.   Despite the overwhelming evidence that expenses matter and that a fiduciary is

obligated to consider expenses in making investment decisions, Defendants did not have a viable

methodology for monitoring the expenses of the funds in its Plan. Not only did Defendants

maintain a menu of high-fee funds, but Defendants also excluded low-fee index funds.

        38.   The recordkeepers during the Class Period, T. Rowe Price RPS Inc. (“T. Rowe

Price”) and Mass Mutual Retirement Services (“Mass Mutual”) are well known as high cost

recordkeepers and administrators and tend to have platforms that encourage higher fee funds. In

many cases, recordkeepers like T. Rowe Price and Mass Mutual also act as consultants.

Especially in its selection of its own proprietary funds, it is evident that T. Rowe Price had

considerable influence on fund selection.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 10 of 37 Document 1
       B.      Failure to Monitor the Plan’s Recordkeeping Expenses

       39.     As indicated above, the Plan’s recordkeepers during the Class Period were T.

Rowe Price and Mass Mutual. The term “recordkeeping” is a catchall term for the administrative

services typically provided to a defined contribution plan by the plan’s “recordkeeper.”

       40.     Beyond simple provision of account statements to participants, it is quite common

for the recordkeeper to provide a broad range of services, including claims processing, trustee

services, participant education, managed account services, participant loan processing,

preparation of disclosures, self-directed brokerage accounts, investment consulting, and general

consulting services. Nearly all recordkeepers in the marketplace offer this range of services, and

defined contribution plans have the ability to customize the package of services they receive and

have the services priced accordingly. Many of these services can be provided by recordkeepers at

very little cost. In fact, several of these services, such as managed account services, self-directed

brokerage, and loan processing, are often a profit center for recordkeepers.

       41.     The market for recordkeeping is highly competitive. As a result of such

competition, vendors vigorously compete for business by offering the best price.

       42.     The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants can take advantage of economies

of scale by negotiating a lower per-participant recordkeeping fee. Because recordkeeping

expenses are driven by the number of participants in a plan, the vast majority of plans are

charged on a per-participant basis.

       43.     Recordkeeping expenses can be paid by the plan sponsor (the employer) directly

from plan assets, or indirectly by the plan’s investments in a practice known as revenue sharing

(or a combination of both or by a plan sponsor). Revenue sharing payments are payments made




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 11 of 37 Document 1
by investments within the plan, typically mutual funds, to the plan’s recordkeeper or to the plan

directly, to compensate for recordkeeping and trustee services that the mutual fund company

otherwise would have to provide. Best practice is for the Plan to pay for the expenses directly

like they do in a defined benefit plan.

       44.     Although utilizing a revenue sharing approach is not per se imprudent,

unchecked, it could be devastating for Plan participants. “At worst, revenue sharing is a way to

hide fees. Nobody sees the money change hands, and very few understand what the total

investment expense pays for. It’s a way to milk large sums of money out of large plans by

charging a percentage-based fee that never goes down (when plans are ignored or taken

advantage of). In some cases, employers and employees believe the plan is ‘free’ when it is in

fact expensive.” Justin Pritchard, “Revenue Sharing and Invisible Fees” available at

http://www.cccandc.com/p/revenue-sharingand-invisible-fees (last visited May 17, 2020).

       45.     Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods Glob.,

Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

       46.     First, a plan fiduciary must pay close attention to the recordkeeping fees being

paid by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 12 of 37 Document 1
       47.     Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure

that the recordkeeper’s total compensation from all sources does not exceed reasonable levels,

and require that any revenue sharing payments that exceed a reasonable level be returned to the

plan and its participants.

       48.     Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans.

       49.     Defendants failed to prudently manage and control the Plan’s recordkeeping and

administrative costs by failing to undertake any of these steps. There is no evidence that

Defendants negotiated to lower recordkeeping costs. The total amount of recordkeeping fees paid

throughout the Class Period on a per participant basis was unreasonable.

       50.     Specifically, Plexus paid excessive recordkeeping fees to both T. Rowe Price in

2019, and even more astronomical recordkeeping fees to the former recordkeeper, Mass Mutual

in the years 2014 to 2018. The disclosed recordkeeping fees from the year 2014 to 2019 were:




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 13 of 37 Document 1
    Date            2014          2015          2016           2017          2018           2019

Recordkeeper      Mass           Mass          Mass           Mass          Mass          T. Rowe
                  Mutual         Mutual        Mutual         Mutual        Mutual         Price
Recordkeeper
    Cost      $389,148          $476,978      $569,772       $435,961      $391,274      $234,138
     # of
 Participants
   in Plan      3,893             4,336         4,629          4,094         4,375         4,750
  Cost per
 participant     $100             $110          $123           $106           $89           $49


       51.     Recordkeeping costs are almost certainly higher due to undisclosed revenue

sharing arrangements. T. Rowe Price and Mass Mutual disclosed the above per participant

recordkeeping costs during the Class Period in their Form 5500. Both T. Rowe Price and Mass

Mutual also checked the box that they charge fees in addition to these recordkeeping fees that

they chose not to disclose.

       52.     In all, the total amount of recordkeeping fees paid by Defendants to T. Rowe

Price and Mass Mutual through the Class Period on a per participant basis was astronomical.

Based on Plaintiffs’ investigation and analysis, normal recordkeeping fees for a $250 to $500

million-dollar plan with less than 12,000 participants should have been less than $40 per

participant at the beginning of the Class Period, and then lower in ensuing years as a reflection of

the general trend of decreasing recordkeeping fees.

       53.     In a recent Complaint, it was stated that for plans over $100,000,000, $54.00 per

participant was excessive. A 1998 DOL Study suggests that plans over 1,000 participants can

expect record keeping costs of $34 per participant. A recent 2016 competitive bid by Nike with

over 25,000 participants was $21.00 per person. See also Spano v. Boeing, Case 06-743, Doc.

466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of $37.00 to $42.00).




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 14 of 37 Document 1
       C.      The Plan Paid Unreasonably High Fees for Share Classes

       54.     Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive shares are targeted at small

investors with less bargaining power, while lower cost shares are targeted at larger investors with

greater assets. There is no material difference between share classes other than costs – the funds

hold identical investments and have the same manager.

       55.     Larger defined contribution plans such as the Plan have sufficient assets to qualify

for lower cost share classes. Even when a plan does not meet the investment minimum to qualify

for the cheapest available share class, it is well known among institutional investors that mutual

fund companies will waive those investment minimums for a larger plan adding the fund in

question as an investment alternative.

       56.     Fiduciaries to large defined contribution plans, such the Plan, can and should use

its asset size and negotiating power to invest in the cheapest share class available. For this

reason, prudent plan fiduciaries will search for and select the lowest-priced share class available.

       57.     “Because the institutional share classes are otherwise identical to the retail share

classes, but with lower fees, a prudent fiduciary would know immediately that a switch is

necessary. Thus, the manner that is reasonable and appropriate to the particular investment action

and strategies involved … would mandate a prudent fiduciary – who indisputably has knowledge

of institutional share classes and that such share classes provide identical investments at lower

costs – to switch share classes immediately.” Tibble v. Edison International, 2017 U.S. Dist.

LEXIS 130806, *40 (C.D. Cal. Aug. 16, 2017).

       58.     There are significant and numerous share class violations in the Plan as

demonstrated in the following chart:




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 15 of 37 Document 1
                             SHARE CLASS VIOLATIONS


    Plan Fund       Defendants’    Identical lower-   Identical lower-cost    Defendants’
                     Plan Fee       cost available    share class fee (bps)     Plan’s
                       (bps)        share classes                              Excessive
                                                                               Fees (%)
  Target Date T.                        Target Date T.
    Rowe Price                           Rowe Price
 Retirement 2010                      Retirement 2010 I
  Adv (TRRAX)              54             (TRPAX)               39               38%
  Target Date T.                        Target Date T.
    Rowe Price                           Rowe Price
 Retirement 2020                      Retirement 2020 I
  Adv (TRRBX)              61             (TRBRX)               47               30%
  Target Date T.                        Target Date T.
    Rowe Price                           Rowe Price
 Retirement 2030                      Retirement 2030 I
  Adv (TRRCX)              67             (TRPCX)               53               26%
  Target Date T.                        Target Date T.
    Rowe Price                           Rowe Price
 Retirement 2040                      Retirement 2040 I
  Adv (TRRDX)              72             (TRPDX)               58               24%
  Target Date T.                        Target Date T.
    Rowe Price                           Rowe Price
 Retirement 2050                      Retirement 2050 I
  Adv (TRRMX)              72             (TRPAX)               59               22%
 Columbia Acorn                       Columbia Acorn
 International – Z                    International – Y
     (AZINK)               99             (CCYIK)               92                8%
Voya Small Cap                        Voya Small Cap
Opportunities – I                      Opportunities –
(NSPIX)                   118            R6 (ISOZK)            103               15%
   Wells Fargo                           Wells Fargo
 Stable Return C           51          Stable Return N          41               24%
* This chart is not complete and will be expanded as more information comes available. Some
share class violations were corrected over class period

        59.    The above is for illustrative purposes only. The Plan expense ratios were

multiples of what they should have been given the bargaining power available to the Plan

fiduciaries.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 16 of 37 Document 1
         60.     In February 2013, the Department of Labor issued guidance for the selection of

target date funds in a publication titled, “Target Date Retirement Funds – Tips for ERISA Plan

Fiduciaries.”4 Fiduciaries were given specific guidance to: (i) establish a process for comparing

and selecting TDFs; (ii) establish a process for the periodic review of TDFs; (iii) understand the

fund’s investments – the allocation in different asset classes (stocks, bonds, cash), individual

investments, and how these will change over time; (iv) inquire about whether a custom or non-

proprietary target date fund would be a better fit for a plan; and (v) develop effective employee

communications.

         61.     The Department of Labor gave a very specific warning about the importance of

keeping costs under control: “A difference of just one percentage point in fees (1.5% as

compared with 0.5%) over 35 years dramatically affects overall returns. If a worker with a

401(k)-account balance of $25,000 averages a seven percent return, the worker will have

$227,000 at retirement with the lower fee and $163,000 with the higher fee, assuming no further

contributions.”5

         62.     Plexus’s target date fund selection from the years 2014 to 2020 featured T. Rowe

Price target date funds. T. Rowe Price funds have been the subject of numerous excessive fee

cases.

         63.     Defendants chose some of the highest fee versions of the T. Rowe Price target

date funds available.

         64.     At all times during the Class Period, Defendants knew or should have known

about the existence of cheaper share classes and should have immediately recognized the


4
       https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-sheets/target-date-
retirement-funds.pdf
5
       U.S. Department of Labor, Employee Benefits Security Administration, A Look At 401(k) Plan Fees, at
http://www.dol.gov/ebsa/publications/401k_employee.html



          Case 1:20-cv-01065-WCG Filed 07/14/20 Page 17 of 37 Document 1
prudence of transferring the Plan funds into these alternative investments. A prudent fiduciary

conducting an impartial review of the Plan’s investments would have conducted such a review

on at least a quarterly basis, would have identified the cheaper share classes available and

transferred the Plan’s investments into institutional shares at the earliest opportunity.

       65.     There is no good faith explanation for using high-cost share classes when lower-

cost share classes are available for the same investment. The Plan did not receive any additional

services or benefits based on its use of more expensive share classes; the only consequence was

higher cost for Plan participants.

       D.      Failure to Use Lower-Cost, Passively Managed Funds

       66.     As noted above, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       67.     While higher-cost mutual funds may outperform a less-expensive option, such as

a passively managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available       at       https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively

managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 18 of 37 Document 1
“lagged their passive counterparts across nearly all asset classes, especially over the 10-year

period from 2004 to 2014.”)

       68.       Funds with high fees on average perform worse than less expensive funds, even

on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       69.       The case for indexing was greatly enhanced by Brotherston v. Putnam

Investments, LLC, No. 17-1711 (1st Cir. 2018), which stated: “So to determine whether there

was a loss, it is reasonable to compare the actual returns on that portfolio to the returns that

would have been generated by a portfolio of benchmark funds or indexes comparable but for the

fact that they do not claim to be able to pick winners and losers, or charge for doing so.”

(citing Restatement (Third) of Trusts, § 100 cmt. b(1)).

       70.       Plexus made a major overhaul of investment options during the year 2017. Data

prior to the year 2017, during the Class Period, shows even higher fees with Mass Mutual as

recordkeeper.

       71.       Despite moving most of the T. Rowe Price Target Date Fund to a lower class

share Collective Investment Trust (CIT), these active funds are still extensively more expensive

than indexing.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 19 of 37 Document 1
         72.   The other mutual funds in the table – American Fund Europacific Growth, Voya

SmallCap, Columbia Acorn, Hartford, Lazard, MFS and Pimco Commodities – are all very high

fee funds and much lower cost index options are available.

         73.   The Wells Fargo Stable Value fund is a Collective Investment Trust (CIT) and it

is compared against a lower fee CIT.

         74.   During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options from 2017 forward were more expensive by

significant multiples of comparable passively managed and actively managed alternative funds in

the same investment style. A reasonable investigation would have revealed the existence of these

lower-cost alternatives.

         75.   The Plan Fees that follow are expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund share class deducts 1% of fund

assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis points (or bps). (One

basis point is equal to 1/100th of one percent (or 0.01%). The fees deducted from a mutual

fund’s assets reduce the value of the shares owned by fund investors. The expense ratios of each

fund are recognized by Morningstar as the single most important consideration in fund selection,

which is the starting point for analyzing the prudence of Defendants’ fund selection process.

         76.   The following chart identifies the funds selected by the Plexus under the influence

of the T. Rowe Price from 2017 forward. The chart also illustrates the broad market indices for

the investment options. An appropriate low-cost index fund from Vanguard for the same index

is included, which can be used to benchmark the fees and performance of the Defendants’

funds.




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 20 of 37 Document 1
       77.     The Plan Fees that follow are expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund share class deducts 1% of fund

assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis points (or bps). (One

basis point is equal to 1/100th of one percent (or 0.01%). The fees deducted from a mutual

fund’s assets reduce the value of the shares owned by fund investors. The expense ratios of each

fund are recognized by Morningstar as the single most important consideration in fund selection,

which is the starting point for analyzing the prudence of Defendants’ fund selection process.

                  LOW COST ALTERNATIVES AVAILABLE TO PLAN

                                      Lower-cost Index     Lower-cost Index       Defendants’
    Plan Fund         Defendants’     Fund or Similar      Fund or Similar          Plan’s
                       Plan Fee       Lower Cost Fund       Lower Cost fee         Excessive
                         (bps)                                  (bps)              Fees (%)
Wells Fargo Stable                     Putnam Stable
     Value N               56           Value 15 CIT                30                87%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2010
  2010 Trust A             54         Fund (VTENX)                  13               315%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2015
  2015 Trust A             54         Fund (VTXVX)                  13               315%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2020
  2020 Trust A             54         Fund (VTWNX)                  13               315%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2025
  2025 Trust A             54         Fund (VTTVX)                  13               315%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2030
  2030 Trust A             54         Fund (VTHRX)                  13               315%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2035
  2035 Trust A             54         Fund (VTTHX)                  14               286%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2040
  2040 Trust A             54         Fund (VFORX)                  14               286%
  T. Rowe Price                       Vanguard Target
 Target Date Ret                      Retirement 2045
  2045 Trust A             54          Fund (VTIVX)                 15               260%



        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 21 of 37 Document 1
   T. Rowe Price                    Vanguard Target
  Target Date Ret                   Retirement 2050
   2050 Trust A           54         Fund (VFIFX)               15               260%
   T. Rowe Price                    Vanguard Target
  Target Date Ret                   Retirement 2055
   2055 Trust A           54         Fund (VFFVX)               15               260%
   T. Rowe Price                    Vanguard Target
  Target Date Ret                   Retirement 2060
   2060 Trust A           54         Fund (VTTSX)               15               260%
 American Funds
                                     Vanguard FTSE
    Europacific
                                       xUS index
    Growth R6
                                       (VFWSX)
     (RERGX)              49                                     8               513%
 Voya Small Cap                     Vanguard Small-
Opportunities - R6                  Cap Growth Inst.
      (ISOZX)            103            (VSGIX)                  6              1617%
 Columbia Acorn                     Vanguard FTSE
 International – Y                  All-World ex-US
      (CCYIX)             92             (VSS)                  12               667%
       Hartford
                                    Vanguard FTSE
International Small
                                    All-World ex-US
    Company Y
                                         (VSS)
     (HNSYX)             105                                    12               775%
                                       Vanguard
 Lazard Emerging                    Emerging Markets
   Markets Inst                         Admiral
    (LZEMX)              109          (VEMAX)                   14               679%
                                       Vanguard
 MFS Emerging                       Emerging Markets
Markets Debt- R6                     Bond Admiral
  (MEDHX)                164           (VEGBX)                  45               264%
                                       Vanguard
      PIMCO                           Commodity
Commodities Plus                        Admiral
Strat Int. (PCLIX)        93          (VCMDX)                   20               365%


        78.    The above is for illustrative purposes only. The Plan expense ratios were

multiples of what they should have been given the bargaining power available to the Plan

fiduciaries.

        79.    The Plan’s fiduciaries cannot justify selecting actively managed funds over

passively managed ones. As noted above, while higher-cost mutual funds may outperform a less-



        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 22 of 37 Document 1
expensive option such as a passively-managed index fund over the short term, they rarely do so

over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified.

       80.     Defendants’ failure to investigate lower cost alternative investments (both

actively and passively managed funds) during the Class Period cost the Plan and its participants

millions of dollars.

       81.     Plaintiff had no knowledge of Defendants’ process for selecting investments and

monitoring them to ensure they remained prudent. Plaintiff also had no knowledge of how the

fees charged to and paid by the Plan participants compared to any other funds. Nor did Plaintiff

know about the availability of lower-cost and better-performing (and other essentially identical)

investment options that Defendants did not offer because Defendants provided no comparative

information to allow Plaintiff to evaluate and compare Defendants’ investment options.

       82.     Plaintiff did not individually select funds for her 401(k) Plan, but instead selected

an approach based on risk and then her portfolio was constructed by Defendants, with the help of

the recordkeeper and/or consultants.

       83.     By selecting and retaining the Plan’s unreasonably expensive cost investments

while failing to adequately investigate the use of lower cost share classes, offered by the same

investment companies, or superior, lower-cost mutual funds from other fund companies that

were readily available to the Plan, Defendants caused Plan participants to lose millions of dollars

of their retirement savings through unreasonable fees.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 23 of 37 Document 1
       E.       The Investment Advisors/Consultants

       84.      The selection and retention of the investment consultant is one of most import

fiduciary duties of a 401(k) committee. Tim Jenkinson, “Picking Winners? Investment

Consultants’ Recommendations of Fund Managers,” Journal of Finance (September 2014) (“As

it is, plan sponsors are making appointments partly uninformed, and some may be naïve about

the actual ability of consultants’ recommendations.”).

       85.      During the Class Period, Defendants utilized as its primary investment advisor or

consultant Francis Investment Counsel (“Francis”). Francis appeared to be an independent, fee-

only consultant according to the Form 5500 from the year 2017 onward. However, during the

years 2014, 2015, 2016, Defendants checked Box 2e on the Form 5500 signaling that Francis

received indirect compensation prior to the year 2017. Subsequent to the year 2017, the fees for

investment advising and consulting are excessive for a Plan of this size.

       86.      The following represents Francis’ consulting costs for the Plan during the

specified years during the Class Period:

             2014            2015             2016        2017              2018        2019

            $96,720       $181,502          $74,503      $189,591       $103,095     $177,873



       87.      SEC documents suggest Francis has been a broker in the past, thus making it in

the early part of the Class Period a dual-registered investment advisor (“RIA”). This means that

Francis received compensation from direct fees from the Plan and fees or commissions from

money managers and/or insurance providers.6

       88.      Dr. Nicole Boysen of Northeastern University, using data from the 2019 SEC

investigation that led to the fines for a number of financial firms, has written a paper which
6
       https://adviserinfo.sec.gov/firm/summary/130687



        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 24 of 37 Document 1
shows that RIAs that both charge fees and commissions (dual registration) use higher-fee, lower-

performing mutual fund families that kick back the most in “revenue sharing.” These families

include a number in the Plexus plan including American Funds, Hartford, Columbia and MFS.

        89.      Broker consultants or dual registered RIAs have an inherent conflict of interest to

recommend what pays them the most. Defendants as fiduciaries should have been aware of these

possible conflicts with Francis.

        90.      Broker consultants or dual registered RIAs have an inherent conflict of interest to

recommend what pays them the most. Defendants as a fiduciary should have been aware of these

possible conflicts with Francis.7

        91.      Francis is a party in interest under 29 U.S.C. § 1002(14) as they provide services

to the Plan. Defendants, as fiduciaries to the Plan, thus also engaged in prohibited transactions

under 29 U.S.C. § 1106(a)(1)(C), as it caused the Plan knowingly to engage in a transaction

constituting a direct or indirect furnishing of goods or services between the Plan and parties in

interest using assets of the Plan. These transactions do not qualify for a statutory exemption

under 29 U.S.C. § 1108(b)(2) as reasonable compensation for plan service providers, 29 C.F.R. §

2250.408c-2, as the fees charged were excessive and unreasonable.

                        THE OVERCHARGES BREACHED
                DEFENDANTS’ FIDUCIARY OBLIGATIONS TO THE PLAN

        92.      The administrative fees of the investment offerings were paid for by the Plan

participants. Defendants, as fiduciaries, were responsible for ensuring that these administrative

fees were reasonable.




7
          “Blind reliance on a [broker] whose livelihood [is] derived from commissions he is able to garner is the
anti-thesis of [a fiduciary’s duty to conduct an] independent investigation.” Liss v. Smith, 991 F.Supp.2d 297, 300
(S.D.N.Y 1998); Gregg v. Transportation Workers of America Intern., 343 F.3d 833, 841 (6th Cir. 2003).



         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 25 of 37 Document 1
       93.     A plan’s fiduciaries have control over defined contribution plan expenses. The

fiduciaries have exclusive control over the menu of investment options to which participants may

direct the assets in their accounts. Those selections each have their own fees, which are deducted

from the returns that participants receive on their investments.

       94.     At retirement, employees’ benefits are limited to the value of their own individual

investment accounts, which is determined by the market performance of employee and employer

contributions, less expenses. Accordingly, unreasonable fees can impair the value of a

participant’s account. Over time, even small differences in fees and performance can result in

large differences in the amount of savings available at retirement.

       95.     Prudent fiduciaries exercising control over administration of a plan and the

selection and monitoring of designated investment alternatives will take steps to minimize plan

expenses by hiring low-cost service providers and by curating a menu of low-cost investment

options. See, Restatement (Third) of Trusts § 90 cmt. b (“[C]ost-conscious management is

fundamental to prudence in the investment function. . . .”).

       96.     Additional fees of between .2% to .4%, as an example, can significantly affect a

participant’s investment over time because “[b]eneficiaries subject to higher fees … lose not

only money spent on higher fees, but also lost investment opportunity; that is, the money that the

portion of their investment spent on unnecessary fees would have earned over time.” Tibble, 843

F.3d 1187, 1190 (9th Cir. 2016); id. at 1198 (stating that, “It is beyond dispute that the higher the

fees charged to a beneficiary, the more the beneficiary’s investment shrinks…”).

       97.     The duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a codification

of the common law prudent investor rule found in trust law.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 26 of 37 Document 1
       98.     Given the significant variation in total plan fees attributable to plan size, the

reasonableness of administrative expenses and investment management expenses should be

determined by comparison to other similarly-sized plans. 29 U.S.C. § 1104(a)(1)(B) (requiring

ERISA fiduciaries to discharge their duties in the manner “that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like

character”).

       99.     A fiduciary must initially determine, and continue to monitor, the prudence of

each investment option available to plan participants. A plan fiduciary cannot assume that an

investment that began as a prudent one will remain so, particularly when the original

circumstances change, or the investment reveals itself to be deficient. An ERISA fiduciary’s

investment decisions also must account for changed circumstances and a trustee who simply

ignores changed circumstances that have increased the risk of loss to the trust's beneficiaries is

imprudent.

       100.    As illustrated above, the Plan’s administrative fees could in many cases be

significantly reduced simply by electing a different share class offered by the same issuer, or

substantially identical fund from a different issuer, and are consistently well above its

comparator peers, regardless whether the comparison is based on cost per participant or

percentage of assets.

       101.    Prudent fiduciaries of large defined contribution plans must conduct an analysis to

determine whether investments will outperform their benchmark net of fees. Prudent fiduciaries

then make a reasoned decision as to whether it is in participants’ best interest to offer specific

funds or share classes for the particular investment style and asset class.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 27 of 37 Document 1
          102.    Prudent fiduciaries of defined contribution plans continuously monitor the

investment performance of plan options against applicable benchmarks and peer groups to

identify underperforming investments. Based on this process, prudent fiduciaries replace those

imprudent investments with better-performing and reasonably priced options.

          103.    The fiduciary task of evaluating investments and investigating comparable

alternatives in the marketplace is made much simpler by the introduction of independent research

companies such as Morningstar, which sort mutual funds of all categories “based on the

underlying securities in each portfolio… We place funds in a given category based on their

portfolio        statistics   and     compositions     over      the    past     three     years.”

www.morningstar.com/InvGlossary/Morningstar_category.aspx.

          104.    Defendants are not a prudent fiduciary of the Plan because they did not make a

reasoned decision to offer specific funds or share classes to the Plan participants as described

herein.

          105.    Defendants are not a prudent fiduciary because they failed to continuously

monitor the investment performance of its plan options against applicable benchmarks and peer

groups, and they failed to identify and replace underperforming investments with better-

performing and reasonably priced options.

          106.    Investment options should not favor the fund provider over the Plan’s

participants. Yet here, to the detriment of the Plan and its participants and beneficiaries,

Defendants included and retained in the Plan many mutual fund investments that were more

expensive than necessary and otherwise not justified based on their economic value to the Plan.

          107.    Based on reasonable inferences from the facts set forth herein, during the Class

Period Defendants failed to have an independent system of review in place to ensure that the




          Case 1:20-cv-01065-WCG Filed 07/14/20 Page 28 of 37 Document 1
Plan participants were charged appropriate and reasonable fees for the Plan’s investment options.

Additionally, Defendants failed to leverage the size of the Plan to negotiate lower expense ratios

for certain investment options maintained and/or added to the Plan during the Class Period.

                                  CLASS ACTION ALLEGATIONS

       108.    29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to

bring an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to

the Plan under 29 U.S.C. § 1109(a).

       109.    In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify,

and to be appointed as representatives of, the following Class:

               All participants and beneficiaries of the Plexus Corp. 401(k)
               Retirement Plan beginning six years before the commencement of
               this action and running through the date of judgment, excluding the
               Defendants or any participant/beneficiary who is a fiduciary to the
               Plan.

       110.    The Class includes more than 5,200 members and is so large that joinder of all its

members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

       111.    There are questions of law and fact common to this Class pursuant to Federal

Rule of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took

the actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:

       •       Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.
               § 1109(a);

       •       Whether Defendants breached their fiduciary duties to the Plan;

       •       Whether Defendants engaged in prohibited transactions with the Plan service
               providers;




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 29 of 37 Document 1
       •       What are the losses to the Plan resulting from each breach of fiduciary duty; and

       •       What Plan-wide equitable and other relief the Court should impose in light of
               Defendants’ breach of duty.

       112.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a participant during the time period at issue and

all participants in the Plan were harmed by Defendants’ misconduct.

       113.    Plaintiff will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class Period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class,

and have engaged experienced and competent lawyers to represent the Class.

       114.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1),

because prosecution of separate actions for these breaches of fiduciary duties by individual

participants and beneficiaries would create the risk of (1) inconsistent or varying adjudications

that would establish incompatible standards of conduct for Defendant concerning its discharge of

fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2)

adjudications by individual participants and beneficiaries regarding these breaches of fiduciary

duties and remedies for the Plan would, as a practical matter, be dispositive of the interests of the

participants and beneficiaries who are not parties to the adjudication, or would substantially

impair those participants’ and beneficiaries’ ability to protect their interests.

       115.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class

as a whole.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 30 of 37 Document 1
       116.    Plaintiff’s attorney is experienced in complex ERISA and class litigation and will

adequately represent the Class.

       117.    The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ plans. Exhaustion is intended to serve as an administrative procedure for

participants and beneficiaries whose claims have been denied and not where a participant or

beneficiary brings suit on behalf of a plan for breaches of fiduciary duty.

       118.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA plan. A participant’s obligation – such as a requirement to exhaust administrative

remedies – does not, by itself, bind the plan.

       119.    Moreover, any administrative appeal would be futile because the entity hearing

the appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that

are at issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a plan

administrator’s decision – doesn’t exist here because courts will not defer to plan administrator’s

legal analysis and interpretation.

    FIRST CLAIM FOR RELIEF – BREACH OF DUTIES OF LOYALTY AND PRUDENCE

       120.    Plaintiff restates the above allegations as if fully set forth herein.

       121.    Defendants are a fiduciary of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1). They are responsible for selecting prudent investment options, ensuring that those

options charge only reasonable fees, and taking any other necessary steps to ensure that the

Plan’s assets are invested prudently. Defendants had a continuing duty to evaluate and monitor




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 31 of 37 Document 1
the Plan’s investments on an ongoing basis and to “remove imprudent ones” regardless of how

long a fund has been in the plan. Tibble I, 135 S. Ct. at 1829.

        122.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in their administration of the Plan. The scope of the fiduciary duties and

responsibilities of Defendants include managing the assets of the Plan for the sole and exclusive

benefit of Plan participants and beneficiaries, defraying reasonable expenses of administering the

Plan, and acting with the care, skill, diligence, and prudence required by ERISA. These duties

further required Defendants to independently assess whether each option was a prudent choice

for the Plan. DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007); Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 590, 595–96 (8th Cir. 2009).

        123.     Defendants were directly responsible for ensuring that the Plan’s fees were

reasonable, selecting investment options in a prudent fashion in the best interest of Plan

participants, prudently evaluating and monitoring the Plan’s investments on an ongoing basis and

eliminating funds or share classes that did not serve the best interest of Plan participants, and

taking all necessary steps to ensure that the Plan’s assets were invested prudently and

appropriately.

        124.     Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s investments and fees in comparison

to other investment options. Defendants selected and retained for years as Plan investment

options mutual funds with high expenses relative to other investment options that were readily

available to the Plan at all relevant times.

        125.     Defendants failed to engage in a prudent process for monitoring the Plan’s

investments and removing imprudent ones within a reasonable period. This resulted in the Plan




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 32 of 37 Document 1
continuing to offer unreasonably expensive funds and share classes compared to equivalent

and/or comparable low-cost alternatives that were available to the Plan. Through these actions

and omissions, Defendants failed to discharge its duties with respect to the Plan in violation of its

fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).

        126.     Defendants failed to discharge its duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person

acting in a like capacity and familiar with such matters would have used in the conduct of an

enterprise of like character and with like aims, breaching its duties under 29 U.S.C. §

1104(a)(1)(B).

        127.     Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches

of fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable

relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).

      SECOND CLAIM FOR RELIEF – FAILURE TO ADEQUATELY MONITOR
                         OTHER FUDICIARIES

        128.     Plaintiff restates the above allegations as if fully set forth herein.

        129.     Defendants had the authority to appoint and remove members of the Plexus

responsible for Plan administration and were aware that these fiduciaries had critical

responsibilities for the Plan.

        130.     In light of this authority, Plexus had a duty to monitor those individuals

responsible for Plan administration to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 33 of 37 Document 1
          131.   Plexus also had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or

use qualified advisors and service providers to fulfill their duties); had adequate financial

resources and information; maintained adequate records of the information on which they based

their decisions and analysis with respect to the Plan’s investments; and reported regularly to

Plexus.

          132.   Plexus breached its fiduciary duties by, among other things:

                 a.     Failing to monitor and evaluate the performance of individuals responsible

                 for Plan administration or have a system in place for doing so, standing idly by as

                 the Plan suffered significant losses in the form of unreasonably high expenses,

                 choices of fund’s class of shares, and inefficient fund management styles that

                 adversely affected the investment performance of the funds’ and their

                 participants’ assets as a result of these individuals responsible for Plan

                 administration imprudent actions and omissions;

                 b.     Failing to monitor the process by which Plan investments were evaluated,

                 failing to investigate the availability of lower-cost share classes, and failing to

                 investigate the availability of lower-cost collective trust vehicles; and

                 c.     Failing to remove individuals responsible for Plan administration whose

                 performance was inadequate in that they continued to maintain imprudent,

                 excessively costly, and poorly performing investments within the Plan, and

                 caused the Plan to pay excessive recordkeeping fees, all to the detriment of the

                 Plan and Plan participants’ retirement savings.




          Case 1:20-cv-01065-WCG Filed 07/14/20 Page 34 of 37 Document 1
       133.     As the consequences of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Plexus complied with their fiduciary obligations, the

Plan would not have suffered the losses, and Plan participants would have had more money

available to them in retirement.

       134.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Plexus is liable to restore to the

Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

administration. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief

as set forth in the Prayer for Relief.

THIRD CLAIM FOR RELIEF – PARTY IN INTEREST PROHIBITED TRANSACTION

        135.    Plaintiff restates the above allegations as if fully set forth herein.

        136.    Investment advisors and consultants T. Rowe Price and Francis are parties in

interest under 29 U.S.C. § 1002(14) as they provide services to the Plan.

        137.    Defendants, as fiduciaries to the Plan, thus also engaged in prohibited transactions

under 29 U.S.C. § 1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions

constituting a direct and indirect furnishing of goods or services between the Plan and parties in

interest using assets of the Plan.

        138.    These transactions do not qualify for a statutory exemption under 29 U.S.C. §

1108(b)(2), as reasonable compensation for plan service providers under 29 C.F.R. § 2250.408c-

2, because the fees charged were high and unreasonable because of the conflicts of interest that

Transamerica, Harbor, and Schaper had.

       139.     As the consequence of the foregoing prohibited transactions, the Plan suffered

millions of dollars of losses in high and unreasonable investment, management, and

administrative fees. Had Defendants complied with their fiduciary obligations, and ensured the




         Case 1:20-cv-01065-WCG Filed 07/14/20 Page 35 of 37 Document 1
compensation paid to service providers was reasonable, the Plan would not have suffered the

losses, and Plan participants would have had more money available to them in retirement.

        140.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Defendants are liable to restore

to the Plan all loses caused by party in interest prohibited transaction. In addition, Plaintiffs are

entitled to equitable relief and other appropriate relief as set forth in the Prayer for Relief.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all

claims and requests that the Court award the following relief:

        A.      A determination that this action may proceed as a class action under Rule
                23(b)(1), or in the alternative Rule 23(b)(2), of the Federal Rules of Civil
                Procedure;

        B.      Designation of Plaintiff as Class Representative and designation of Plaintiff’s
                counsel as Class Counsel;

        C.      A Declaration the Defendants have breached their fiduciary duties under ERISA;

        D.      An Order compelling the Defendants to make good to the Plan all losses to the
                Plan resulting from Defendants’ breaches of fiduciary duty, including restoring to
                the Plan all losses resulting from imprudent investment of the Plan’s assets,
                restoring to the Plan all profits the Defendants made through use of the Plan’s
                assets, and restoring to the Plan all profits which the participants would have
                made if the Defendants had fulfilled their fiduciary obligation;

        E.      An Order requiring the Defendant Plexus to disgorge all profits received from, or
                in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3)
                in the form of an accounting for profits, imposition of a constructive trust, or a
                surcharge against Plexus as necessary to effectuate said relief, and to prevent
                Plexus’s unjust enrichment;

        F.      An Order enjoining Defendants from any further violation of their ERISA
                fiduciary responsibilities, obligations, and duties;

        G.      Other equitable relief to redress Defendants’ illegal practices and to enforce the
                provisions of ERISA as may be appropriate, including appointment of an
                independent fiduciary or fiduciaries to run the Plan and removal of Plan
                fiduciaries deemed to have breached their fiduciary duties;

        H.      An award of pre-judgment interest;




        Case 1:20-cv-01065-WCG Filed 07/14/20 Page 36 of 37 Document 1
      I.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
             common fund doctrine; and

      J.     Such other and further relief as the Court deems equitable and just.

             Dated this 14th day of July, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Paul M. Secunda                          .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   Paul M. Secunda, State Bar No. 1074127
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




       Case 1:20-cv-01065-WCG Filed 07/14/20 Page 37 of 37 Document 1
